          Case 1:18-cr-00149-RA Document 64 Filed 07/01/20 Page 1 of 1

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 1, 2020
                                                                                    Application granted.
VIA ECF
The Honorable Ronnie Abrams                                                         SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square                                                                     _______________________
New York, NY 10007                                                                  Ronnie Abrams, U.S.D.J.
                                                                                    July 1, 2020
               Re: United States v. Jeremy Duran-Cedano, 18 Cr. 149 (RA)

Dear Judge Abrams:

        The Government respectfully submits this letter to request that the Court exclude time
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from July 8, 2020 until August 7, 2020,
for the parties to continue discussing a potential resolution of this matter.

        By order dated July 8, 2019, the Court excluded time under the Speedy Trial Act until July
8, 2020, in light of the defendant’s participation in the Young Adult Opportunity Program. As the
Court is aware, the defendant recently graduated from that program. Defense counsel has
requested that the Government consider a potential resolution of this matter, given the defendant’s
successful completion of the program. That request is currently under consideration, and has not
yet been resolved. Accordingly, with the consent of defense counsel, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from
July 8, 2020 until August 7, 2020, for the parties to continue discussing a potential resolution of
this matter.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                             By:     ________________________
                                                     Alison Moe
                                                     Assistant United States Attorney
                                                     (212) 637-2225
       cc: David Anders, Esq. (Via ECF)
           Jeohn Favors, Esq. (Via ECF)
